DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 15, and 20 have been amended in the response filed 11/23/2021.
Claims 12-13 and 18-19 have been cancelled.
Claims 2-9, 11, 14, and 16-17 remain in a previous presentation.
Claims 1-11, 14-17, and 20 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-11, 14-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 15, and 20 recites the steps of: 
determining a processing priority of each new message based at least on the plurality of parameters and the crowdsourced model, wherein determining the processing priority of each new message comprises determining a weight for each new message 

However, no description of how these steps are actually performed is provided in the specification.  
For computer-implemented functional claims, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied (See MPEP 2161.01(I)).  
In the instant application, no guidance is provided how to program a computer to take the inputs of "geographical data from queries to the health care processing system, lock contention in the health care processing system, number of queries to the health care 
Dependent claims 2-11, 14, and 16-17 are rejected at least due to their dependency from claims 1, 15, and 20, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-11, 14-17, and 20 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 15, which is a representative claim for all Claims 1-11, 14-17, and 20, which is addressed below for 101 explanation purposes, recites: A system comprising:

detecting a plurality of new messages received by a health care processing system, each new message comprising a plurality of parameters;
determining a crowdsourced model, the crowdsourced model based on at least one of:
geographical data from queries to the health care processing system,
lock contention in the health care processing system,
number of queries to the health care processing system,
results of queries to the health care processing system,
frequently searched terms from websites,
frequently occurring terms from websites, and
trending topics from websites;
determining a processing priority of each new message based at least on the plurality of parameters and the crowdsourced model, wherein determining the processing priority of each new message comprises determining a weight for each new message within a range of weights, wherein the range comprises at least two subranges, wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue and a second subrange of the at least two subranges corresponds to a low priority data processing queue;
when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; 
when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue;
processing any new messages in the high-priority data processing queue in order of the determined weight; and 
after processing messages in the high-priority data processing queue, processing any new messages in the low-priority data processing queue in order of the determined weight.
	
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a processing priority amounts to managing human behavior/interactions between people. For example, by following rules or instructions to process urgent or high priority data first. 
Independent claims 1 and 20 contain nearly identical limitations and are similarly rejected. Dependent Claims 2-11, 14, 16-17 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 15. For example, Claims 2-6, 8, 14, and 16-17 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claim 7 merely recites generic computer components and only serve to further limit the abstract idea; Claims 9 merely recite outputting data and only adds extra-solution activity; Claims 10-11 merely recite placing the message in the queue according to the processing priority, and thus is in the mental process/human activity grouping. 

Step 2A of the Alice/Mayo Test - Prong Two
A system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
detecting a plurality of new messages received by a health care processing system, each new message comprising a plurality of parameters;
determining a crowdsourced model, the crowdsourced model based on at least one of:
geographical data from queries to the health care processing system,
lock contention in the health care processing system,
number of queries to the health care processing system,
results of queries to the health care processing system,
frequently searched terms from websites,
frequently occurring terms from websites, and
trending topics from websites;
determining a processing priority of each new message based at least on the plurality of parameters and the crowdsourced model, wherein determining the processing priority of each new message comprises determining a weight for each new message within a range of weights, wherein the range comprises at least two subranges, wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue and a second subrange of the at least two subranges corresponds to a low priority data processing queue;
when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; 
when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue;
processing any new messages in the high-priority data processing queue in order of the determined weight; and 
after processing messages in the high-priority data processing queue, processing any new messages in the low-priority data processing queue in order of the determined weight.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.
Furthermore, Claims 1-11, 14-17, and 20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, for example the recitation of, “a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method,” which amount to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paras. [0041] – [0055] of the present Specification. See MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, see, e.g., MPEP 2106.05(d)(II):
Computer readable storage media comprising computer instructions to implement a method, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and retrieving the following data: “a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method.”
Dependent Claims 2-11, 14, and 16-17 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly no more than receiving or transmitting data over a network (e.g. the “receive” feature of Claims 2 and 16; and the “send” feature of Claims 3, 17, and 20), performing repetitive calculations (e.g. the “weight” feature of Claim 9), storing and retrieving information in memory (e.g. the “data reservoir” feature of Claims 2-3 and 16-17), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of Claims 4-8, 10-11, 14).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Claims 1-11, 14-17, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0004213 to Cunico, et al. (“Cunico”) in view of U.S. Patent Pub. No. 2011/0295658 to Bastos, et al. (“Bastos”) in further view of Japanese Patent Pub. No. JP-08289127-A to Norimatsu (“Norimatsu”) in further view of Tim Bower, Multi-level Priority Queue Scheduler, (“Bower”)

Regarding claim 1, Cunico discloses: 
A method comprising: (Abstract: disclosing a method)
detecting a plurality of (para. [0023]: questions) new messages received by a health care processing system (para. [0024]: receiving an input question, construed as a new message), each new message comprising a plurality of parameters; (para. [0025]: the Question Priority Manager subsystem 14 extracts question context information (such as target priority values), construed as parameters)
determining a crowdsourced model (para. [0030]: a crowd sourcing analysis module 250, construed as a crowdsourced model), the crowdsourced model based on at least one of: geographical data from queries to the health care processing system, (Cunico, para. [0007]: a crowdsourcing data analysis operation includes physical or logical location data, construed as geographical data)
lock contention in the health care processing system, number of queries to the health care processing system, results of queries to the health care processing system, frequently searched terms from websites, frequently occurring terms from websites, and trending topics from websites;
determining a processing priority of each new message (para. [0023]: the prioritization system prioritizes questions) based at least on the plurality of parameters (para. [0026]: the prioritization Manager subsystem 17 organizes the questions based on the target priority values), wherein determining the processing priority of each new message comprises determining a weight (para. [0025]: determining a priority value) for each new message within a range of weights; (para. [0025]: processing each question to extract context information, and the priority values are based on the extracted information)
processing any new messages in the high-priority data processing queue in order of the determined weight; and (para. [0026]: the system ranks processing questions based on a priority values such that high priority questions are put to the front of a prioritized question queue, and the highest priority questions are the first to be delivered to the QA system 100)
Cunico discloses a crowdsourcing data analysis operation (Abstract). However, Cunico does not explicitly recite, but Bastos teaches that it is old and well known in the art of data collection and analysis to use a crowdsourced model (Bastos, para. [0067]: the analyzer module 222, which is within the crowd sourcing system 102 (see FIG. 2), applies crowd sourced data to prioritize candidate media data to a processor) to present the most relevant data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Cunico to include a processing priority based at least on the crowdsourced model, as taught by Bastos in order to prioritize the most relevant data because Bastos suggests this feature is desirable when analyzing and presenting data. 
Norimatsu teaches that it is old and well known in the art of data collection and message prioritization to include wherein the range comprises at least two subranges, (Norimatsu, para. 0004: two subranges are 1) when a number of processes exceeds a predetermined value, and 2) when a number of processes does not exceed a predetermined value) wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed) and a second subrange of the at least two subranges corresponds to a low priority data processing queue; (Norimatsu, para. 0006: when the processes reach a predetermined value, the system switches to process low priority messages)
when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed)
when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue (Norimatsu, para. 0006: when the processes reach a predetermined value, the system processes a predetermined number of low priority messages).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Cunico and Bastos to include determining at least two subranges from the predetermined range of weights, wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue and a second subrange of the at least two subranges corresponds to a low priority data processing queue; when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; and when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue, as taught by Norimatsu in order to prioritize the most relevant data because Norimatsu suggests this feature is desirable when prioritizing incoming messages to a management system, see para. 0003. 
Bower teaches that it is old and well known in the art of data collection and analysis to order processing priority such that after processing messages in the high-priority data processing queue, processing any new messages in the low-priority data processing queue (Bower: Higher priority queues must be empty before processes from lower priority queues are allowed to run). Cunico teaches that data is processed in order of the determined weight. Cunico, para. 0026. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Cunico, Bastos, and Norimatsu to process a 

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein detecting the new message comprises detecting new data received at a data reservoir (Cunico, para. [0023]: questions are received at the computer network 140, which includes server 160 and data storage 165). 

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above. 
Bastos teaches that it is old and well known in the art of data collection and analysis to wherein the websites comprise healthcare websites, search engines, or social media websites (Bastos, para. [0081]: a cloud-sourcing system which integrates a user’s searching and browsing) to optimize a user’s experience. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include wherein the websites comprise healthcare websites, search engines, or social media websites, as taught by Bastos in order to optimize a user’s experience because Bastos suggests this feature is desirable when analyzing and presenting data. 

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Norimatsu teaches that it is old and well known in the art of data collection and message prioritization to include wherein the predetermined range of weights is from 0.0 to 1.0 (Norimatsu, para. [0012]: the counter is reset to zero).


Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein assigning the new message to the high-priority or low-priority data processing queue comprises assigning a position ahead of a previously processed message in the processing queue (Cunico, para. [0026]: high priority questions are put to the front of a prioritized question queue, which is a high priority queue).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein assigning the new message to the high-priority or low-priority data processing queue comprises assigning a position behind of a previously processed message in the processing queue (Cunico, para. [0026]: high priority questions are put to the front of the queue, meaning lower priority questions would be placed behind high priority questions).

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the heath care processing system supports multi-tenant data restricting access based on privacy requirements (Cunico, para. [0025]: login credentials, construed as tenant restricting, can be used to differentiate users).

claim 15, Cunico discloses: 
A system comprising (Abstract: disclosing a system): 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising (para. [0025]: computer network 140 includes data storage 165 and question prioritization system 10):
detecting a plurality of new messages (para. [0023]: questions) received by a health care processing system (para. [0024]: receiving an input question, construed as a new message), each new message comprising a plurality of parameters (para. [0025]: the Question Priority Manager subsystem 14 extracts question context information (such as target priority values), construed as parameters);
determining a crowdsourced model (para. [0030]: a crowd sourcing analysis module 250, construed as a crowdsourced model), the crowdsourced model based on at least one of: geographical data from queries to the health care processing system (Cunico, para. [0007]: a crowdsourcing data analysis operation includes physical or logical location data, construed as geographical data),
lock contention in the health care processing system, number of queries to the health care processing system, results of queries to the health care processing system, frequently searched terms from websites, frequently occurring terms from websites, and trending topics from websites;
determining a processing priority of each new message (para. [0023]: the prioritization system prioritizes questions) based at least on the plurality of parameters (para. [0026]: the prioritization Manager subsystem 17 organizes the questions based on the target priority values), wherein determining the processing priority of each new message comprises determining a weight (para. [0025]: determining a priority value) for each new message within a range of weights; (para. [0025]: processing each question to extract context information, and the priority values are based on the extracted information)
processing any new messages in the high-priority data processing queue in order of the determined weight; and (para. [0026]: the system ranks processing questions based on a priority values such that high priority questions are put to the front of a prioritized question queue, and the highest priority questions are the first to be delivered to the QA system 100)
Cunico discloses a crowdsourcing data analysis operation (Abstract). However, Cunico does not explicitly recite, but Bastos teaches that it is old and well known in the art of data collection and analysis to use a crowdsourced model (Bastos, para. [0067]: the analyzer module 222, which is within the crowd sourcing system 102 (see FIG. 2), applies crowd sourced data to prioritize candidate media data to a processor) to present the most relevant data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Cunico to include a processing priority based at least on the crowdsourced model, as taught by Bastos in order to prioritize the most relevant data because Bastos suggests this feature is desirable when analyzing and presenting data. 
Norimatsu teaches that it is old and well known in the art of data collection and message prioritization to include wherein the range comprises at least two subranges, (Norimatsu, para. 0004: two subranges are 1) when a number of processes exceeds a predetermined value, and 2) when a number of processes does not exceed a predetermined value) wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed) and a second subrange of the at least two subranges corresponds to a low priority data processing queue; (Norimatsu, para. 0006: when the processes reach a predetermined value, the system switches to process low priority messages)
when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; and (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed)
when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue (Norimatsu, para. 0006: when the processes reach a predetermined value, the system processes a predetermined number of low priority messages). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Cunico and Bastos to include determining at least two subranges from the predetermined range of weights, wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue and a second subrange of the at least two subranges corresponds to a low priority data processing queue; when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; and when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue, as taught by Norimatsu in order to prioritize the most relevant data because Norimatsu suggests this feature is desirable when prioritizing incoming messages to a management system, see para. 0003. 
Bower teaches that it is old and well known in the art of data collection and analysis to order processing priority such that after processing messages in the high-priority data processing queue, processing any new messages in the low-priority data processing queue (Bower: Higher priority queues must be empty before processes from lower priority queues are allowed to run). Cunico teaches that data is processed in order of the determined weight. Cunico, para. 0026. 


Regarding claim 16, the combination discloses each of the limitations of claim 15 as discussed above, and further discloses:
wherein detecting the new message comprises detecting new data received at a data reservoir (Cunico, para. [0023]: questions are received at the computer network 140, which includes server 160 and data storage 165).

Regarding claim 20, Cunico discloses: 
A computer program product for prioritizing processing resources for a health care processing system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (para. [0025]: computer network 140 includes data storage 165 and question prioritization system 10): 
detecting a plurality of new messages (para. [0023]: questions) received by a health care processing system (para. [0024]: receiving an input question, construed as a new message), each new message comprising a plurality of parameters (para. [0025]: the Question Priority Manager subsystem 14 extracts question context information (such as target priority values), construed as parameters);
determining a crowdsourced model (para. [0030]: a crowd sourcing analysis module 250, construed as a crowdsourced model), the crowdsourced model based on at least one of: geographical data from queries to the health care processing system (Cunico, para. a crowdsourcing data analysis operation includes physical or logical location data, construed as geographical data),
lock contention in the health care processing system, number of queries to the health care processing system, results of queries to the health care processing system, frequently searched terms from websites, frequently occurring terms from websites, and trending topics from websites;
determining a processing priority of each new message (para. [0023]: the prioritization system prioritizes questions) based at least on the plurality of parameters (para. [0026]: the prioritization Manager subsystem 17 organizes the questions based on the target priority values), wherein determining the processing priority of each new message comprises determining a weight (para. [0025]: determining a priority value) for each new message within a range of weights; (para. [0025]: processing each question to extract context information, and the priority values are based on the extracted information). 
processing any new messages in the high-priority data processing queue in order of the determined weight; and (para. [0026]: the system ranks processing questions based on a priority values such that high priority questions are put to the front of a prioritized question queue, and the highest priority questions are the first to be delivered to the QA system 100)
Cunico discloses a crowdsourcing data analysis operation (Abstract). However, Cunico does not explicitly recite, but Bastos teaches that it is old and well known in the art of data collection and analysis to use a crowdsourced model (Bastos, para. [0067]: the analyzer module 222, which is within the crowd sourcing system 102 (see FIG. 2), applies crowd sourced data to prioritize candidate media data to a processor) to present the most relevant data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Cunico to include a processing priority based at least on the crowdsourced model, as taught by Bastos in order to prioritize the most relevant data because Bastos suggests this feature is desirable when analyzing and presenting data. 
wherein the range comprises at least two subranges, (Norimatsu, para. 0004: two subranges are 1) when a number of processes exceeds a predetermined value, and 2) when a number of processes does not exceed a predetermined value) wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed) and a second subrange of the at least two subranges corresponds to a low priority data processing queue; (Norimatsu, para. 0006: when the processes reach a predetermined value, the system switches to process low priority messages)
when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; and (Norimatsu, para. 0004: when a number of processes exceeds a predetermined value, the processing of the message with high priority is performed)
when the processing priority of any new message of the plurality of new messages falls in the second subrange, assigning the new message to the low-priority data processing queue (Norimatsu, para. 0006: when the processes reach a predetermined value, the system processes a predetermined number of low priority messages). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Cunico and Bastos to include determining at least two subranges from the predetermined range of weights, wherein a first subrange of the at least two subranges corresponds to a high priority data processing queue and a second subrange of the at least two subranges corresponds to a low priority data processing queue; when the processing priority of any new message of the plurality of new messages is in the first subrange, assigning the new message to the high-priority data processing queue; and when the processing priority of any new message of the plurality of new messages falls in the second see para. 0003. 
Bower teaches that it is old and well known in the art of data collection and analysis to order processing priority such that after processing messages in the high-priority data processing queue, processing any new messages in the low-priority data processing queue (Bower: Higher priority queues must be empty before processes from lower priority queues are allowed to run). Cunico teaches that data is processed in order of the determined weight. Cunico, para. 0026. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Cunico, Bastos, and Norimatsu to process a low priority queue after the high priority queue because Bower suggests this feature is desirable when analyzing and presenting data. 

Claims 3, 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0004213 to Cunico, et al. (“Cunico”) in view of U.S. Patent App. Pub. No. 2011/0295658 to Bastos, et al. (“Bastos”) in further view of Japanese Patent Pub. No. JP-08289127-A to Norimatsu (“Norimatsu”) in further view of Tim Bower, Multi-level Priority Queue Scheduler, (“Bower”) in further view of U.S. Patent App. Pub. No. 2013/0332194 to D'Auria, et al. (“D'Auria”)
Regarding claim 3, the combination of Cunico, Bastos, and Norimatsu discloses each of the limitations of claim 2 as discussed above, and further discloses: 
sending the new message to a server from the data reservoir based at least on the data processing queue (Cunico, para. [0026]: the questions are sent to QA system 100, construed as a server, based on the prioritized queue). Cunico discloses a server/QA processing system. However, Cunico does not explicitly recite an Extract Transform Load (ETL).
an Extract Transform Load (ETL) system (D'Auria, para. [0073]: the intelligent module 150 performs ETL data processing) to integrate data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico and Bastos to include a data processing system is an Extract Transform Load (ETL) system, as taught by D'Auria in order to integrate data because D'Auria suggests this feature is desirable when analyzing and presenting crowd-sourced data. 

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above. Cunico discloses healthcare information (para. [0024]). However, Cunico does not explicitly recite wherein the health care processing system comprises an electronic health record (EHR) database.
D'Auria teaches that it is old and well known in the art of data collection and analysis to include wherein the health care processing system comprises an electronic health record (EHR) database (D'Auria, para. [0059]: the data source 160 includes electronic health records) to analyze healthcare data.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico and Bastos to include wherein the health care processing system comprises an electronic health record (EHR) database, as taught by D'Auria in order to integrate healthcare data because D'Auria suggests crowdsourcing is desirable when analyzing and presenting healthcare data. 

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above. Cunico discloses a computer network. However, Cunico does not explicitly recite wherein the crowdsourced model comprises an artificial neural network.
 wherein the crowdsourced model comprises an artificial neural network (D'Auria, para. [0124]: using a neural network for analytical crowdsourcing) to analyze healthcare data.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico and Bastos to include wherein the crowdsourced model comprises an artificial neural network, as taught by D'Auria in order to integrate healthcare data because D'Auria suggests this features is desirable when to analytical crowdsourcing of healthcare data. 

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
sending the new message to a server from the data reservoir based at least on the data processing queue (Cunico, para. [0026]: the questions are sent to QA system 100, construed as a server, based on the prioritized queue). Cunico discloses a server/QA processing system. However, Cunico does not explicitly recite an Extract Transform Load (ETL).
D'Auria teaches that it is old and well known in the art of data collection and analysis that a data processing system is an Extract Transform Load (ETL) system (D'Auria, para. [0073]: the intelligent module 150 performs ETL data processing) to integrate data. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico and Bastos to include a data processing system is an Extract Transform Load (ETL) system, as taught by D'Auria in order to integrate data because D'Auria suggests this feature is desirable when analyzing and presenting crowd-sourced data. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0001184 to Cunico, et al. (“Cunico”) in view of U.S. Patent App. Pub. No. 2011/0295658 to Bastos, et al. (“Bastos”) in further view of Japanese Patent Pub. No. JP-08289127-A to Norimatsu (“Norimatsu”) in further view of Tim Bower, Multi-level Priority Queue Scheduler, (“Bower”) in further view of U.S. Patent App. Pub. No. 2016/0286009 to Edge, et al. (“Edge”).
Regarding claim 4, the combination of Cunico, Bastos, and Norimatsu discloses each of the limitations of claim 1 as discussed above. Cunico discloses message parameters. However, Cunico does not explicitly recite wherein the plurality of parameters comprises TCP/IP information, geographic information, message type, generation time, and reception time.
Edge teaches that it is old and well known in the art of data collection and analysis to include wherein the plurality of parameters comprises TCP/IP information (Edge, para. [0028]: protocols including TCP/IP parameters), geographic information (Edge, para. [0028]: protocols including location parameters), message type (Edge, para. [0028]: protocols including “types of location” parameters), generation time (Edge, para. [0026]: measurements including signal propagation time), and reception time (Edge, para. [0026]: measurements including signal arrival time) to improve data analysis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico and Bastos to include wherein the plurality of parameters comprises TCP/IP information, geographic information, message type, generation time, and reception time, as taught by Edge in order to improve data analysis because Edge suggests this feature is desirable when analyzing and presenting crowd-sourced data. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0004213 to Cunico, et al. (“Cunico”) in view of U.S. Patent App. Pub. No. 2011/0295658 to Bastos, et al. (“Bastos”) in further view of Japanese Patent Pub. No. JP-08289127-A to Norimatsu (“Norimatsu”) in further view of Tim Bower, Multi-level Priority Queue Scheduler, (“Bower”) in further view of U.S. Patent App. Pub. No. 2016/0286009 to Edge, et al. (“Edge”) in further view of WO Patent App. Pub. No. 2014/152305 to Ellis, et al. (“Ellis”).
Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above. Cunico discloses message parameters. However, Cunico does not explicitly recite wherein the message type is selected from the group consisting of HL7, ORU, ADT, and FHIR.
Ellis teaches that it is old and well known in the art of data collection and analysis to include wherein the message type is selected from the group consisting of HL7, ORU, ADT, and FHIR (Ellis, para. [0041]: teaching standard syntax structures, such as HL7) to improve data analysis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of combination of Cunico, Bastos and Edge to include wherein the message type is selected from the group consisting of HL7, ORU, ADT, and FHIR, as taught by Ellis in order to improve data analysis because Ellis suggests this feature is desirable when analyzing and managing crowd-sourced metadata. 

Response to Applicant’s Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the 35 USC § 112(a) rejection of the “subranges” have been considered and are persuasive. 

Applicant’s amendments, filed 11/23/2021, with respect to the 35 USC § 112(a) rejection of how specific steps are performed have been considered and are persuasive. However, new 112(a) rejections have been cited above. 



Applicant’s arguments, filed 11/23/2021, with respect to the 35 USC § 101 rejection have been considered but are not persuasive. 
The Applicant appears to restate previously presented arguments. The Applicant can refer to the Final Office Action dated 7/23/2021.
For the reasons set forth in the 35 USC § 101 rejection above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed 11/23/2021, with respect to the 35 USC § 103 rejections have been considered but are not persuasive.
The argument is moot because the amended claims have been rejected over Cunico, et al. (“Cunico”) in view of U.S. Patent Pub. No. 2011/0295658 to Bastos, et al. (“Bastos”) in further view of Japanese Patent Pub. No. JP-08289127-A to Norimatsu (“Norimatsu”) in further view of in further view of Tim Bower, Multi-level Priority Queue Scheduler, (“Bower”).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686





	/Victoria P Augustine/                    Supervisory Patent Examiner, Art Unit 3686